Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 3/25/2021.
Claims 1-12, 16-21, and 24 are pending.

Claim Objections
Claims 2-11 and 17-21 are objected to because of the following informalities:    
Claim 2 recited, “The method of claim 1 wherein…” in line 1. For clarity, it is suggested to include a comma “,” before the wherein -- “The method of claim 1, wherein…”--.
All other dependent claims are also objected as of claim 2.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3, 9-10, and 19-20 are rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
Claim 3 recites “wherein performing the mapping between the SSBs and the plurality of beam directions comprises performing the mapping between the SSBs and the plurality of beam directions such that one or more of the SSBs that correspond to Physical Random Access Channel, PRACH, occasions that are robust to remote interference are mapped to one or more beam directions having a relatively high level of remote interference, respectively”.  It is unclear what is “relatively high level of remote interference” is referred to. 
Firstly, it is unclear what is “relatively high remote interference” is referred to. The term “relatively” does not define boundary of the limitation interference. 
Secondly, the term “robust” is not define in the specification. Therefore, it is unclear what is “robust” is described in the claims.
Thus, the claim 3 is indefinite.
Claims 9 and 19 recite “wherein the beam direction to SSB index mapping is such that transmit beam directions that experience relatively high remote interference are mapped to SSBs with corresponding PRACH occasions that are robust to remote interference”.  
Firstly, it is unclear what is “relatively high remote interference” is referred to. The term “relatively” does not define boundary of the limitation interference. 
Secondly, the term “robust” is not define in the specification. Therefore, it is unclear what is “robust” is described in the claims.
Thus, the claims 9 and 19 are indefinite.
Claims 10 and 20 recite “…relatively high remote interference are mapped to SSBs…” in line 1.  It is unclear what is “relatively high remote interference” is referred to. The term “relatively” does not define boundary of the limitation interference. Thus, the claims 9 and 19 are indefinite.

For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 12, 16, and 24 are rejected under 35 U.S.C. 103 unpatentable over Gheorghiu et al. (US 2019/0246301) in view of TOMEBA et al. (JP 2019/140436).
Regarding claim 1, Gheorghiu discloses a method performed by a base station in a cellular communications network, the method comprising: 
determining a beam direction to Synchronization Signal Block, SSB, index mapping, taking into consideration remote interference [¶ 149; determining signal direction and interference using multiple receive beams]; and 
using the beam direction to SSB index mapping [¶ 153; using by selecting the beam direction to SSB index mapping].
Although, Gheorghiu discloses determining a beam direction to Synchronization Signal Block, SSB, index mapping as set forth above, but does not explicitly disclose determining a beam direction to Synchronization Signal Block, SSB, index mapping.
However, TOMEBA discloses determining a beam direction to Synchronization Signal Block, SSB, index mapping [Page 16, 2nd paragraph; determining by associating the time index of the synchronization signal block with the reception beam direction; also see Fig. 4, Page 13, 2nd paragraph]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining a beam direction to Synchronization Signal Block, SSB, index mapping” as taught by TOMEBA in the system of Gheorghiu, so that it would efficiently perform path loss compensation by beam forming by performing uplink signal transmission using beam forming used for downlink signal reception [see TOMEBA, Page 2, Background].

Regarding claim 5, the combined system of Gheorghiu and TOMEBA discloses the method of claim 1.
TOMEBA further discloses wherein using the beam direction to SSB index mapping comprises transmitting SSBs on transmit beams in accordance with the determined beam direction to SSB index mapping [Page 16, 2nd paragraph; wherein using the beam direction to SSB index mapping comprises transmitting SSBs on transmit beams in accordance with the determined beam direction to SSB index mapping].  

Regarding claim 12, Gheorghiu discloses a base station for a cellular communications network [Fig. 7, ¶ 136; Wireless device 705 is base station 105], the base station adapted to comprising processing circuitry [Fig. 7, ¶ 136; Multi-beam reception module 715] configured to cause the base station to: 
determine a beam direction to Synchronization Signal Block, SSB, index mapping, taking into consideration remote interference [¶ 149; determining signal direction and interference using multiple receive beams]; and 
use the beam direction to SSB index mapping [¶ 153; use by selecting the beam direction to SSB index mapping].
Gheorghiu discloses determining a beam direction to Synchronization Signal Block, SSB, index mapping.
However, TOMEBA discloses determining a beam direction to Synchronization Signal Block, SSB, index mapping [Page 16, 2nd paragraph; determining by associating the time index of the synchronization signal block with the reception beam direction; also see Fig. 4, Page 13, 2nd paragraph]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining a beam direction to Synchronization Signal Block, SSB, index mapping” as taught by TOMEBA in the system of Gheorghiu, so that it would efficiently perform path loss compensation by beam forming by performing uplink signal transmission using beam forming used for downlink signal reception [see TOMEBA, Page 2, Background].

Regarding claim 24, Gheorghiu discloses a wireless device [Fig. 7, ¶ 136; Wireless device 705 is UE 115] comprising: 
one or more transmitters [¶ 136; transmitter 720]; 
one or more receivers [¶ 136; receiver 710]; and 
processing circuitry [¶ 136; multi-beam reception module 715] associated with the one or more transmitters and the one or more receivers, the processing circuitry configured to cause the wireless device to: 
detect a Synchronization Signal Block, SSB [¶ 136; detect a Synchronization Signal Block, SSB; in ¶ 84 signals (e.g., synchronization signals, reference signals, beam selection signals, or other control signals) is transmitted by a base station 105 multiple times in different directions]; and 
where a mapping between the SSBs and transmit beam directions at a respective base station is defined taking remote interference into consideration [¶¶ 84, 149; transmit beam direction associated with transmissions along a single beam direction].
Although, Gheorghiu discloses determining a beam direction to Synchronization Signal Block, SSB, index mapping as set forth above, but does not explicitly disclose transmit a Physical Random Access Channel, PRACH preamble on a PRACH occasion mapped to the detected SSB; and where a mapping between the SSBs and transmit beam directions at a respective base station is defined taking remote interference into consideration.
However, TOMEBA discloses transmit a Physical Random Access Channel, PRACH preamble on a PRACH occasion mapped to the detected SSB [Page 4, 4th paragraph; transmit a Physical Random Access Channel, PRACH preamble on a PRACH occasion mapped to the detected SSB]; and
and where a mapping between the SSBs and transmit beam directions at a respective base station is defined taking remote interference into consideration [Page 16, 2nd paragraph; a mapping between the SSBs and transmit beam directions at a respective base station is defined taking remote interference into consideration].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “transmit a Physical Random Access Channel, PRACH preamble on a PRACH occasion mapped to the detected SSB; and where a mapping between the SSBs and transmit beam directions at a respective base station is defined taking remote interference into consideration” as taught by TOMEBA in the system of Gheorghiu, so that it would efficiently perform path loss compensation by beam forming by performing uplink signal transmission using beam forming used for downlink signal reception [see TOMEBA, Page 2, Background].

Regarding claim 16, the claims recite the method performed by a wireless device in a cellular communications network to perform the functions of the wireless device of claim 24; therefore, claim 16 is rejected along the same rationale that rejected in claim 24.
Claims 2, 7-8, 11, 17-18, and 21 are rejected under 35 U.S.C. 103 unpatentable over Gheorghiu et al. (US 2019/0246301) in view of TOMEBA et al. (JP 2019/140436), and further in view of Deng et al. (US 2018/0176065).
Regarding claim 2, the combined system of Gheorghiu and TOMEBA discloses the method of claim 1.
TOMEBA disclose wherein determining the beam direction to SSB index mapping comprises: 
measuring remote interference on a plurality of beam directions [Page 16, 2nd paragraph; measuring interference on a plurality of beam directions]; and 
performing a mapping between SSBs and the plurality of beam directions [Page 16, 2nd paragraph; performing a mapping the synchronization signal block with the reception beam direction; also see Fig. 4, Page 13, 2nd paragraph].  
The combined system of Gheorghiu and TOMEBA does not explicitly disclose performing a mapping between SSBs and the plurality of beam directions “based on the measured remote interference on the plurality of beam directions”.
However, Deng discloses performing a mapping between SSBs and the plurality of beam directions based on the measured remote interference on the plurality of beam directions [Fig. 12, ¶ 112; mapping of synchronization signals to heterogeneous eNB transmit beams].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “performing a mapping between SSBs and the plurality of beam directions based on the measured remote interference on the plurality of beam directions” as taught by Deng in the combined system of Gheorghiu and TOMEBA, so that it would to allow for much higher data rates than are currently possible and may allow for use of a smaller transmit time interval (TTI), which may reduce latency [see Deng; ¶ 2].

Regarding claim 7, the combined system of Gheorghiu and TOMEBA discloses the method of claim 1, but does not explicitly disclose wherein the beam direction to SSB index mapping is static.
However, Deng discloses wherein the beam direction to SSB index mapping is static [¶ 93; wherein the beam direction to SSB index mapping is static].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the beam direction to SSB index mapping is static” as taught by Deng in the combined system of Gheorghiu and TOMEBA, so that it would to allow for much higher data rates than are currently possible and may allow for use of a smaller transmit time interval (TTI), which may reduce latency [see Deng; ¶ 2].

Regarding claim 8, the combined system of Gheorghiu and TOMEBA discloses the method of claim 1, but does not explicitly disclose wherein the beam direction to SSB index mapping is semi-static.
However, Deng discloses wherein the beam direction to SSB index mapping is semi-static [¶ 93; wherein the beam direction to SSB index mapping is static].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the beam direction to SSB index mapping is semi-static” as taught by Deng in the combined system of Gheorghiu and TOMEBA, so that it would to allow for much higher data rates than are currently possible and may allow for use of a smaller transmit time interval (TTI), which may reduce latency [see Deng; ¶ 2].

Regarding claim 11, the combined system of Gheorghiu and TOMEBA discloses the method of claim 1, but does not explicitly disclose wherein the beam direction to SSB index mapping comprises: 
a first mapping between SSBs and PRACH occasions is predefined; and 
a second mapping between the SSBs and transmit beam directions at the respective base station is defined taking remote interference into consideration.  
However, Deng discloses wherein the beam direction to SSB index mapping comprises: 
a first mapping between SSBs and PRACH occasions is predefined [Fig. 12, ¶ 112; wherein the Beam 1 is mapped to the first symbol in the synchronization region 1215]; and 
a second mapping between the SSBs and transmit beam directions at the respective base station is defined taking remote interference into consideration [Fig. 12, ¶ 112; wherein the  beam 2 is mapped to the following three symbols in the synchronization region 1215, also see ¶ 108].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the beam direction to SSB index mapping comprises: a first mapping between SSBs and PRACH occasions is predefined; and a second mapping between the SSBs and transmit beam directions at the respective base station is defined taking remote interference into consideration” as taught by Deng in the combined system of Gheorghiu and TOMEBA, so that it would to allow for much higher data rates than are currently possible and may allow for use of a smaller transmit time interval (TTI), which may reduce latency [see Deng; ¶ 2].

Regarding claims 17, 18, and 21, the claims recite the methods of claim 16 to perform the functions of the methods of claims 7, 8, and 11 respectively; therefore, claims 17, 18, and 21 are rejected along the same rationale that rejected in claims 7, 8, and 11 respectively.
Claim 3 is rejected under 35 U.S.C. 103 unpatentable over Gheorghiu et al. (US 2019/0246301) in view of TOMEBA et al. (JP 2019/140436), and further in view of Deng et al. (US 2018/0176065), and further in view of KUNG et al. (US 2020/0015236).
Regarding claim 3, the combined system of Gheorghiu, TOMEBA, and Deng discloses the method of claim 2, but does not explicitly disclose 
 wherein performing the mapping between the SSBs and the plurality of beam directions comprises performing the mapping between the SSBs and the plurality of beam directions such that one or more of the SSBs that correspond to Physical Random Access Channel, PRACH, occasions that are robust to remote interference are mapped to one or more beam directions having a relatively high level of remote interference, respectively.  
However, KUNG discloses wherein performing the mapping between the SSBs and the plurality of beam directions comprises performing the mapping between the SSBs and the plurality of beam directions such that one or more of the SSBs that correspond to Physical Random Access Channel, PRACH, occasions that are robust to remote interference are mapped to one or more beam directions having a relatively high level of remote interference, respectively [Fig. 8, ¶¶ 104, 146, 204; wherein performing the mapping between the SSBs and the plurality of beam directions correspond to Physical Random Access Channel, PRACH, occasions having a high level of interference].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein performing the mapping between the SSBs and the plurality of beam directions comprises performing the mapping between the SSBs and the plurality of beam directions such that one or more of the SSBs that correspond to Physical Random Access Channel, PRACH, occasions that are robust to remote interference are mapped to one or more beam directions having a relatively high level of remote interference, respectively” as taught by KUNG in the combined system of Gheorghiu, TOMEBA, and Deng, so that it would to provide high data throughput in order to realize the above-noted voice over IP and multimedia services [see KUNG; ¶ 4].
Claims 6, 9, and 19 are rejected under 35 U.S.C. 103 unpatentable over Gheorghiu et al. (US 2019/0246301) in view of TOMEBA et al. (JP 2019/140436), and further in view of KUNG et al. (US 2020/0015236).
Regarding claim 6, the combined system of Gheorghiu and TOMEBA discloses the method of claim 1, but does not explicitly disclose further comprising: detecting and processing a PRACH preamble on a PRACH occasion in accordance with the beam direction to SSB index mapping.  
However, KUNG discloses further comprising: detecting and processing a PRACH preamble on a PRACH occasion in accordance with the beam direction to SSB index mapping [¶¶ 144, 146, 204; detecting and processing a PRACH preamble on a PRACH occasion in accordance with the beam direction to SSB index mapping].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: detecting and processing a PRACH preamble on a PRACH occasion in accordance with the beam direction to SSB index mapping” as taught by KUNG in the combined system of Gheorghiu, and TOMEBA, so that it would to provide high data throughput in order to realize the above-noted voice over IP and multimedia services [see KUNG; ¶ 4].

Regarding claim 9, the combined system of Gheorghiu and TOMEBA discloses the method of claim 1, but does not explicitly disclose wherein the beam direction to SSB index mapping is such that transmit beam directions that experience relatively high remote interference are mapped to SSBs with corresponding PRACH occasions that are robust to remote interference.  
However, KUNG discloses wherein the beam direction to SSB index mapping is such that transmit beam directions that experience relatively high remote interference are mapped to SSBs with corresponding PRACH occasions that are robust to remote interference [¶¶ 144, 146, 204; wherein the beam direction to SSB index mapping is such that transmit beam directions that experience relatively high remote interference are mapped to SSBs with corresponding PRACH occasions that are robust to remote interference].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the beam direction to SSB index mapping is such that transmit beam directions that experience relatively high remote interference are mapped to SSBs with corresponding PRACH occasions that are robust to remote interference” as taught by KUNG in the combined system of Gheorghiu, and TOMEBA, so that it would to provide high data throughput in order to realize the above-noted voice over IP and multimedia services [see KUNG; ¶ 4].

Regarding claim 19, the claims recite the method of claim 16 to perform the functions of the method of claim 6; therefore, claim 19 is rejected along the same rationale that rejected in claim 6.
Claims 10 and 20 are rejected under 35 U.S.C. 103 unpatentable over Gheorghiu et al. (US 2019/0246301) in view of TOMEBA et al. (JP 2019/140436), and further in view of Rico et al. (US 2019/0342057).
Regarding claim 10, the combined system of Gheorghiu and TOMEBA discloses the method of claim 1, but does not explicitly disclose wherein the cellular communications network is a TDD network, and the beam direction to SSB index mapping is such that transmit beam directions that experience relatively high remote interference are mapped to SSBs with corresponding PRACH occasions that are furthest away from a start of a respective uplink period of the TDD network.  
However, Rico discloses wherein the cellular communications network is a TDD network, and the beam direction to SSB index mapping is such that transmit beam directions that experience relatively high remote interference are mapped to SSBs with corresponding PRACH occasions that are furthest away from a start of a respective uplink period of the TDD network. [¶¶ 71-73, 152-154; wherein the cellular communications network is a TDD network, and the beam direction to SSB index mapping is such that transmit beam directions that experience relatively high remote interference are mapped to SSBs with corresponding PRACH occasions that are furthest away from a start of a respective uplink period of the TDD network].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the cellular communications network is a TDD network, and the beam direction to SSB index mapping is such that transmit beam directions that experience relatively high remote interference are mapped to SSBs with corresponding PRACH occasions that are furthest away from a start of a respective uplink period of the TDD network” as taught by Rico in the combined system of Gheorghiu, and TOMEBA, so that it would to provide variable propagation conditions in interference management between the base stations [see Rico; ¶ 4].

Regarding claim 20, the claims recite the method of claim 16 to perform the functions of the method of claim 10; therefore, claim 20 is rejected along the same rationale that rejected in claim 10.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
In additional to references cited that are used for rejection as set forth above, RYU et al. (US 2020/0029320) is also considered as relevant prior arts for rejection of in claims 1, 12, 16, and 24 for limitation “determining  a beam direction to Synchronization Signal Block, SSB, index mapping, taking into consideration remote interference”, (see RYU, ¶¶  66 and 92).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469